Citation Nr: 9917463	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In a June 1999 statement, the veteran's representative 
requested service connection for neuropathy, numbness, gouty 
arthritis affecting the metatarsal-phalangeal joints with 
arthropathy, and hallux valgus of the left great toe with 
bunion deformities, secondary to the service-connected 
bilateral pes planus.  It appears these requests for service 
connection have not been previously raised.  These issues, 
therefore, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's bilateral pes planus, standing alone, is 
manifested by subjective complaints of swelling, constant 
pain in the balls of the feet, stiffness in both feet in the 
morning, and cramping, and objective findings of tenderness 
in the bilateral heels, in the midfoot, and in the ball of 
the foot, bilateral eversion at approximately 30 degrees on 
walking, no unusual callosities or skin or vascular changes, 
normal alignment of the Achilles tendon, and normal range of 
motion.

3.  The evidence does not establish that the veteran's 
bilateral pes planus disability, standing alone, manifests 
such a functional loss due to pain as to require any 
additional increase in evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.41,4.45, 
4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's increased evaluation 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral pes planus.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disabilities of the foot are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276-5284.  Pes 
planus is defined as flat feet.  (Citation omitted)  See 
Buckley v. West, 12 Vet. App. 76, 79 (1998).  Acquired 
flatfoot is rated in accordance with DC 5276.  For a 50 
percent evaluation under this code there must be a pronounced 
bilateral disorder, with marked pronation (eversion and 
abduction of the foot, raising the lateral edge), extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, which is not improved by orthopedic shoes or 
appliances.  A severe bilateral disorder, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
with pain on manipulation and use accentuated, and with 
indication of swelling on use, and characteristic 
callosities, would result in a 30 percent evaluation.  

Treatment reports from G. J. Sammarco, M.D., for the period 
from November 1995 to July 1997, and for June 1998, have been 
considered.  A November 1995 report indicates the private 
physician's opinion that, after consultation with another 
physician, the veteran's pain was somewhat out of proportion 
in relation to his X-rays.  The physician indicated the 
retrocalcaneal pain might be also a hint of a more systemic 
or global problem, or might also stem from the veteran's 
chronic renal insufficiency.  A December 1995 report 
indicates laboratory data indicated hyperuricemia and 
bilateral sensory neuropathy.  A June 1996 report indicates 
X-rays, taken due to the veteran's report of pain in the left 
hallux, revealed a discrete bone lesion (cyst) with sclerotic 
borders around it at the proximal portion of the left hallux 
proximal phalanx on the joint.  A later June 1996 report 
indicates arthropathy of the left hallux metatarsophalangeal 
joint was performed, which was a complete synovectomy with 
excision of gouty debris, and an open resection of bone mass 
of the proximal phalanx.  A later June 1996 report indicates 
the postoperative result was a ganglion cyst of bone (form 
podagra) plus chronic synovitis.  He was to contact his 
personal physician for antigout medication.

A February 1997 report indicates the veteran was in no acute 
distress, satisfactory alignment and position was noted, and 
the veteran reported much less pain.  A July 1997 report 
indicates the veteran complained of burning and pain in his 
feet.  The physician indicated the veteran would get a full 
in-sole accommodative semi-rigid orthotics and would take 
Advil or Ibuprofen.  X-rays revealed constitutional pes 
planus with hallux interphalangeus.

An October 1997 VA examination report indicates the veteran 
complained of pain in both heels along the sole surface, 
worse with standing and walking.  He reported the pain began 
after fifty minutes to one hour of standing.  Significantly, 
the veteran denied any surgeries (however, see June 1996 
report, above).  He also reported numbness in the right foot 
on occasion.  Upon physical examination both feet were noted 
to be normal in appearance, with obvious pes planus upon 
weight-bearing.  On walking both feet were observed to be 
everted at approximately 30 degrees.  No unusual callosities 
or skin or vascular changes were noted.  The veteran reported 
there was too much pain to stand on his heels and toes.  The 
alignment of the Achilles tendon appeared to be within normal 
limits.  Range of motion was normal.  X-rays revealed right 
foot pes planus.  The examiner indicated X-rays revealed no 
other significant abnormality.  The diagnosis was pes planus.

A June 1998 report from Dr. Sammarco indicates the veteran 
reported being still uncomfortable when he stood for long 
periods of time.  A new set of orthotics was recommended.  
Upon physical examination tenderness was noted in the 
bilateral heels, in the midfoot, and in the ball of the foot, 
but satisfactory motion was noted.  Current diagnosis was 
symptomatic pes planus associated with neuropathy, gout and 
status post kidney transplant.  X-rays taken in July 1998 
revealed satisfactory bilateral alignment and position, with 
evidence of pes planus, particularly on weight bearing 
lateral views.

During the veteran's November 1998 hearing he testified that 
he had swelling and constant pain in the balls of his feet; 
stiffness in both feet in the morning; cramping, every 2-3 
days; took Ibuprofen for pain with only intermittent relief; 
VA shoe inserts didn't help, but actually made pain worse; he 
is getting new inserts from his private physician; he is a 
mail handler for the Post Office; he spends 8-10 hours on his 
feet at work; he soaks and elevates his feet; he can only 
walk 15-25 feet without pain; he loses 2 1/2-3 days a month due 
to pain in his feet; and he has extensive callous build-up 
which he trims himself.

The most recent VA examination report indicates both feet 
were noted to be normal in appearance, with obvious pes 
planus upon weight-bearing.  On walking, both feet were 
observed to be everted at approximately 30 degrees.  No 
unusual callosities or skin or vascular changes were noted.  
The veteran reported there was too much pain to stand on his 
heels and toes.  The alignment of the Achilles tendon 
appeared to be within normal limits.  Range of motion was 
normal.  The private June 1998 treatment report indicated 
tenderness was noted in the heels bilaterally, in the 
midfoot, and in the ball of the foot, but satisfactory motion 
was noted.  As there was no finding of extreme tenderness of 
the plantar surfaces of the feet, no marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, the requirements for a 50 percent evaluation 
under this code have not been met.

As noted previously, the veteran has several non-service-
connected foot disabilities, including neuropathy, numbness, 
gouty arthritis affecting the metatarsal-phalangeal joints 
with arthropathy, and hallux valgus of the left great toe 
with bunion deformities, which may not be considered in 
evaluating the veteran's service-connected bilateral pes 
planus disability.  The use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  In determining a rating for a disability, the Board 
may only consider those factors which are included in the 
rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service connected symptomatology, standing 
alone, has also been considered under DC 5277, which rates 
bilateral weak foot, and indicates that disability is 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  The evidence, however, does not 
reveal that symptomatology.

The veteran's service connected symptomatology, standing 
alone, has also been considered under DC 5284, which rates 
other foot injuries.  Even a severe bilateral pes planus 
under that code, however, would rate only a 30 percent 
evaluation.

The Board notes the veteran's contention on his April 1998 
substantive appeal that his symptomatology is more due to his 
service-connected pes planus than to his immuno-suppresive 
therapy.  However, a veteran, as a lay person, while 
competent to testify as to the symptoms he or she 
experiences, is not competent to opine as to a link between 
those symptoms and his or her service-connected diagnosis.  
See Rucker v. Brown, 10 Vet. App. 67, 75-76 (1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against a 50 percent evaluation for bilateral pes 
planus.

In reaching this determination the Board also considered 
DeLuca v. Brown, 8 Vet. App.  202 (1995), which addresses 
38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45.  However, as DC 5276 is 
not predicated on loss of range of motion, §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See VAOPGCPREC 9-98 
(Aug. 1998); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
objective medical evidence also does not show that there is 
any functional loss due to pain or weakness, nor during 
flare-ups, to warrant a separate rating.  Id.

In reaching this decision the Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for bilateral pes planus, currently 
evaluated as 30 percent disabling, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

